Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-13-00342-CV

                       LONE STAR NATIONAL BANK,
                                Appellant

                                        v.

          TEXAS CERTIFIED DEVELOPMENT COMPANY, INC.,
                            Appellee

           From the 111th Judicial District Court, Webb County, Texas
                     Trial Court No. 2011-CVF-001535D2
                 Honorable Monica Z. Notzon, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 We ORDER that appellant, Lone Star National Bank, bear all costs of this appeal.

 We ORDER the clerk of this court to immediately issue the mandate.

 SIGNED November 27, 2013.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice